                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
------------------------------------------------------------    X       DATE FILED: 3/13/2020
                                                                :
ROBERT SIMMONS,                                                 :
                                             Movant,            :
                                                                :          16-CV-2055 (VEC)
                           -against-                            :
                                                                :               ORDER
UNITED STATES OF AMERICA,                                       :
                                                                :
                                             Respondent.        :
                                                                :
------------------------------------------------------------    X
VALERIE CAPRONI, United States District Judge:

         WHEREAS a bail review hearing is scheduled for March 20, 2020;

         IT IS HEREBY ORDERED that the Probation Officer must notify the Court via letter no

later than March 20, 2020, whether an appropriate residential drug treatment program has been

identified for Mr. Simmons that will accept him, and, if so, propose modifications to Mr.

Simmons’s terms of supervised release for entry into that program.

         IT IS FURTHER ORDERED that Mr. Simmons will notify the Court not later than

March 27, 2020, whether he consents to any proposed modification to the terms of his

supervised release.

         IT IS FURTHER ORDERED that the bail review hearing is adjourned sine die.



SO ORDERED.
                                                               _________________________________
Date: March 13, 2020                                                 VALERIE CAPRONI
      New York, NY                                                   United States District Judge
